DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2018-0124626, filed on 10/18/2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites an electronic device comprising: a memory including at least one instruction; and a processor configured to execute the at least one instruction to: based on receiving a user inquiry, identify whether a response to the received user inquiry is present in a personal knowledge base that is included in the memory; based on the response to the received user inquiry being identified to be present in the personal knowledge base, acquire the response to the received user inquiry, from the personal knowledge base; and based on the response to the received user inquiry being identified to not be present in the personal knowledge base, change a first text included in the received user inquiry to a second text, and 
The limitation of based on receiving a user inquiry, identify whether a response to the received user inquiry is present in a personal knowledge base that is included in the memory as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components That is, other than reciting “in the memory”, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, but for the “in the memory” language,’ based on” equates to a first user asking a question to a second user where subsequently the second user determines if he knows the answer to the question.
	The limitation of based on the response to the received user inquiry being identified to be present in the personal knowledge base, acquire the response to the received user inquiry, from the personal knowledge base as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, “based on” equates to the second user knowing the answer to the question and then subsequently replying back with the answer to the first user.
	The limitation of based on the response to the received user inquiry being identified to not be present in the personal knowledge base, change a first text included in the received user inquiry to a second text as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, 
	The limitation of acquire, from an external server, the response to the received user inquiry, using the second text to which the first text is changed. as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components That is, other than reciting “an external server”, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, but for the “an external server” language,’ acquiring” equates to the first user asking the rephrased question to a third user where subsequently the third user lets the first user know the answer to the rephrased question.
If a claim limitation, under its broadest reasonable interpretation, covers performance
of the limitation in the mind but for the recitation of generic computer components, then it falls
within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an
abstract idea.
The judicial exception is not integrated into a practical application. In particular, the
claim recites an additional element – a memory, a processor, an external server. A memory, a processor, an external server are recited at a high level of generality (i.e., as a generic computing hardware) such that it amounts to no more than mere instructions to apply and link the exception using a generic computing hardware. Accordingly, this additional element does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea
The claim does not include additional elements that are sufficient to significantly more

into a practical application, the additional element of a memory, a processor, an external server amounts to no more than mere instructions to apply and link the exception using a generic computing component. Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). Mere instructions to apply an exception using generic computing components cannot provide an inventive concept.
This clam is not patent eligible under U.S.C. 101.
	Claim 2 recites the electronic device of claim 1, wherein the personal knowledge base is learned based on any one or any combination of user profile information, a user interaction that is input to the electronic device, a user search history, sensing information that is sensed by the electronic device, and user information that is received from an external device. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computing components. That is, but for the “electronic device” and “external device” language, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, but for the “electronic device” and “external device” language”, “wherein the personal knowledge base is…” equates to a first user learning information regarding a second user based off the second users history.

claim only recites additional elements – an electronic device and an external device. An electronic device and an external device are recited at a high level of generality (i.e., as a generic model performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computing model. Accordingly, these
additional elements do not integrate the abstract idea into a practical application because they
do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an
abstract idea
The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to integration of
the abstract idea into a practical application, the additional elements of an electronic device and an external device amounts to no more than mere instructions to apply and link the exception using a generic computing component. Mere instructions to apply and link an exception using generic computing components cannot provide an inventive concept.
This claim is not patent eligible under U.S.C. 101.
	Claim 3 recites the electronic device of claim 2, wherein the personal knowledge base stores one or more objects, a relation among the one or more objects, an attribute of the one or more objects in a format of a table or a graph, and includes data in which a relation or an attribute of the one or more objects is stored in a plurality of formats. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim limitation precludes the step from 
The judicial exception is not integrated into a practical application. In particular, the
claim does not recite any additional elements. Accordingly, this does not integrate the abstract
idea into a practical application because it does not impose any meaningful limits on practicing
the abstract idea.
The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to the
integration of the abstract idea into a practical application, no additional elements are cited.
This claim is not patent eligible under U.S.C. 101.
	Claim 4 recites the electronic device of claim 2, wherein the processor is further configured to execute the at least one instruction to generate the personal knowledge base by inputting, to a learned artificial intelligence (Al) model, any one or any combination of the user profile information, the user interaction input to the electronic device, the user search history, the sensing information sensed by the electronic device, and the user information received from the external device, to acquire a knowledge graph including relation information among knowledge information, and wherein the learned Al model is an Al algorithm that is learned using any one or any combination of machine learning, neural network, genetic, deep learning, and classification algorithms. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computing components. That is, but for the “the processor”, “a learned artificial intelligence (AI) model”, “the electronic device” and “the external device” language, 
This judicial exception is not integrated into a practical application. In particular, the
claim only recites additional elements – the processor, a learned artificial intelligence (AI) model, the electronic device and the external device. The processor, a learned artificial intelligence (AI) model, the electronic device and the external device are recited at a high level of generality (i.e., as a generic model performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computing model. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea
The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to integration of
the abstract idea into a practical application, the additional elements of the processor, a learned artificial intelligence (AI) model, the electronic device and the external device amounts to no more than mere instructions to apply and link the exception using a generic computing component. Mere instructions to apply and link an exception using generic computing components cannot provide an inventive concept.
This claim is not patent eligible under U.S.C. 101.
ge information that is related to the personal knowledge base, and expand the personal knowledge base, based on the received additional knowledge information. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computing components. That is, but for the “an external server” language, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, but for the “external server” language, “receive” equates to a first person asking a second person a question a third person asked the first person where subsequently the first person learns the answer received from the second person and relays it back to the third person.
This judicial exception is not integrated into a practical application. In particular, the
claim only recites an additional element –the external server. The external server is recited at a high level of generality (i.e., as a generic model performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computing model. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, the claim recites the receiving step (receive additional knowledge information…). The receiving step is recited at a high level of generality and amounts to mere data gathering which is a form of insignificant extra solution activity. The claim is directed to an abstract idea

significantly more than the judicial exception. As discussed above with respect to integration of
the abstract idea into a practical application, the additional elements of the external server amounts to no more than mere instructions to apply and link the exception using a generic computing component. Mere instructions to apply and link an exception using generic computing components cannot provide an inventive concept. Further, the receiving step is considered to be an extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in step 2B to determine if it is more than what is well understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that “Receiving or transmitting data over a network, e.g. using the internet to gather data” is a well understood, routine, conventional activity when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the receiving step is well understood, conventional activity is supporter under Berkheimer.
This claim is not patent eligible under U.S.C. 101.
	Claim 6 recites the electronic device of claim 1, wherein the first text is not defined in a dictionary and is personally used by a user using the electronic device, and wherein the second text corresponds to the first text, and is defined in the dictionary. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computing components. That is, but for the “the electronic device” language, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, but for the “the electronic device” language, “wherein the first text…” equates to a query that contains language that a second 
This judicial exception is not integrated into a practical application. In particular, the
claim only recites an additional element –the electronic device. The electronic device is recited at a high level of generality (i.e., as a generic model performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computing model. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea
The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to integration of
the abstract idea into a practical application, the additional elements of the electronic device amounts to no more than mere instructions to apply and link the exception using a generic computing component. Mere instructions to apply and link an exception using generic computing components cannot provide an inventive concept.
This claim is not patent eligible under U.S.C. 101.
	Claim 7 recites the electronic device of claim 1, wherein the second text is determined based on user history information and user preference information that are stored in the personal knowledge base, among a plurality of texts corresponding to the first text. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, in the context in the claim 
The judicial exception is not integrated into a practical application. In particular, the
claim does not recite any additional elements. Accordingly, this does not integrate the abstract
idea into a practical application because it does not impose any meaningful limits on practicing
the abstract idea.
The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to the
integration of the abstract idea into a practical application, no additional elements are cited.
This claim is not patent eligible under U.S.C. 101.
	Claim 8 recites the electronic device of claim 1, wherein the processor is further configured to execute the at least one instruction to control to output a message for confirming the user inquiry in which the first text is changed to the second text. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computing components. That is, but for the “the processor” language, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, but for the “the processor” language, “control” equates to a second user asking for confirmation from a second user for permission to rephrase a query and subsequently ask a third person.
This judicial exception is not integrated into a practical application. In particular, the
claim only recites an additional element –the processor. The processor is recited at a high level of generality (i.e., as a generic model performing a generic computer function) such that it 
The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to integration of
the abstract idea into a practical application, the additional elements of the processor amounts to no more than mere instructions to apply and link the exception using a generic computing component. Mere instructions to apply and link an exception using generic computing components cannot provide an inventive concept.
This claim is not patent eligible under U.S.C. 101.
	Claim 9 recites the electronic device of claim 1, wherein the processor is further configured to execute the at least one instruction to: generate a search keyword, using the second text to which the first text is changed; control to transmit the generated search keyword to the external server; and receive, from the external server, a response to the transmitted search keyword. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computing components. That is, but for the “the processor” and “the external server” language, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, but for the “the processor” and “the external server” language, “generate” equates to rephrasing an initial query asked, “control” equates to 
This judicial exception is not integrated into a practical application. In particular, the
claim only recites additional elements –the processor and the external server. The processor and the external server are recited at a high level of generality (i.e., as a generic model performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computing model. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, the claim recites the receiving step (receive, from the external server, a response…). The receiving step is recited at a high level of generality and amounts to mere data gathering which is a form of insignificant extra solution activity. The claim is directed to an abstract idea
The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to integration of
the abstract idea into a practical application, the additional elements of the processor and the external server amounts to no more than mere instructions to apply and link the exception using a generic computing component. Mere instructions to apply and link an exception using generic computing components cannot provide an inventive concept. Further, the receiving step is considered to be an extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in step 2B to determine if it is more than what is well understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that “Receiving or transmitting data over a network, e.g. using the internet to gather data” is a well understood, Berkheimer.
This claim is not patent eligible under U.S.C. 101.
	Claim 10 recites the electronic device of claim 9, wherein the processor is further configured to execute the at least one instruction to update the personal knowledge base, based on the received response to the transmitted search keyword. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computing components. That is, but for the “the processor”, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, but for the “the processor” language, “update” equates to a user learning a answer received pertaining to a rephrased query that has been asked to a separate user
This judicial exception is not integrated into a practical application. In particular, the
claim only recites and additional element – the processor. The processor is recited at a high level of generality (i.e., as a generic model performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computing model. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea
The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to integration of

This claim is not patent eligible under U.S.C. 101.
	Claims 11-20 are rejected on the same grounds as claims 1-10 respectively

Claim Interpretation
Claim 11 is directed to a method claim that identifies a user inquiry. The method of claim 11 recites contingent limitations and any prior art meets the broadest reasonable interpretation of the claim if only one of those limitations/contingencies are met. The claim essentially carries no patentable weight, as “based on receiving a user inquiry” is not an explicit occurrence of “receiving a user inquiry”. Therefore, none of the claim is required to occur. Moreover, even if the user inquiry is explicitly received, only one of the “based on the response” limitations is required to occur, not both. See MPEP 2111.04(II); see also Ex parte Schulhauser. Examiner notes that even though the broadest reasonably interpretation of the method claim requires no condition to occur (or even just one), the prior art cited below reads on the structure for performing all of the functionality in the device of claim 1. Therefore, in an effort to advance compact prosecution, the method is rejected using the same prior art. Nevertheless, the interpretation is different, as explained above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 9-13, 15-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No US 20120323947 A1 to Bice, et al. (hereinafter, “Bice”)
As per claim 1, Bice teaches an electronic device comprising: 
a memory including at least one instruction; (Bice, Para. [0068] discloses “Components of computer 810 may include, but are not limited to, a processing unit 820, a system memory 830, and a system bus 822 that couples various system components including the system memory to the processing unit 820.”
and a processor configured to execute the at least one instruction to: (Bice, Para. [0068] discloses “Components of computer 810 may include, but are not limited to, a processing unit 820, a system memory 830, and a system bus 822 that couples various system components including the system memory to the processing unit 820.”
(Bice, Para. [0021] discloses “With data enrichment, a user need only specify pre-defined entity (e.g., “CompanyFinancial”) that includes the appropriate components such as ticker, num_employees, market_cap, and so forth, and submit an appropriate query:” and Para. [0026] discloses “If one of the entity components, such as the number of employees, is not available (or remains unknown) from one data source, the translation mechanism may instruct connectivity software running at another external data source to execute a different native function in order to access the unknown entity component” (user providing a SQL query where system determine if it can receive data from an internal source))
based on the response to the received user inquiry being identified to be present in the personal knowledge base, acquire the response to the received user inquiry, from the personal knowledge base; (Bice, Para. [0032] discloses “The enrichment server 104 may access entity data 108 and verify that each component in the query is available from internal data 109 or via an entity that matches the entity identifier.” (system determining that data to SQL query is available in internal database))
and based on the response to the received user inquiry being identified to not be present in the personal knowledge base, change a first text included in the received user inquiry to a second text, (Bice, Para. [0026] discloses “If one of the entity components, such as the number of employees, is not available (or remains unknown) from one data source, the translation mechanism may instruct connectivity software running at another external data source to execute a different native function in order to access the unknown entity component. Hence, the translation mechanism replaces the need for one or more data separate providers to communicate with each type of external data source.” (system querying an external data source which translates the initial query to be able to query the external source))
and acquire, from an external server, the response to the received user inquiry, using the second text to which the first text is changed. (Bice, Para. [0027] discloses “After the translation mechanism initiates the function call or query, the external data source returns data matching such criteria. Because the data is arranged in accordance with a native format, the translation mechanism converts the data into compatible table data.” (external source returning with data from the translated SQL query))

	As per claim 2, Bice as shown above teaches the electronic device of claim 1, Bice further teaches:
	 wherein the personal knowledge base is learned based on any one or any combination of user profile information, a user interaction that is input to the electronic device, a user search history, sensing information that is sensed by the electronic device, and user information that is received from an external device. (Bice, Para. [0021] discloses “With data enrichment, a user need only specify pre-defined entity (e.g., “CompanyFinancial”) that includes the appropriate components such as ticker, num_employees, market_cap, and so forth, and submit an appropriate query:” and Para. [0026] discloses “If one of the entity components, such as the number of employees, is not available (or remains unknown) from one data source, the translation mechanism may instruct connectivity software running at another external data source to execute a different native function in order to access the unknown entity component”  (The personal knowledge based being learned via data enrichment based on the user input SQL query sent in))

	As per claim 3, Bice as shown above teaches the electronic device of claim 2, Bice further teaches:
wherein the personal knowledge base stores one or more objects, a relation among the one or more objects, an attribute of the one or more objects in a format of a table or a graph, and includes data in which a relation or an attribute of the one or more objects is stored in a plurality of formats. (Bice, Para. [0025] discloses “The first line specifies the columns of data to retrieve, of which name and zipcode are available from the enterprise's internal database, while ticker and num_employees are available from an external source (or sources). The second line indicates the table to enrich. The third line is the data enrichment, which specifies the predefined entity “CompanyFinancial” that includes the components for the external data, with the c.name parameter specifying which companies to return external data for, namely those in the “Companies c” table. Note that the user can view the “CompanyFinancial” entity to determine that the needed data columns (ticker and num_employees in this example) will be satisfied by specifying this entity.” (The database contains information such as objects and relationships among the objects in a table format))

	As per claim 5, Bice as shown above teaches the electronic device of claim 2, Bice further teaches wherein the processor is further configured to execute the at least one instruction to:
receive additional knowledge information from the external server, by requesting, from the external server, the additional knowledge information that is related to the personal knowledge base, (Bice, Para. [0021] discloses “With data enrichment, a user need only specify pre-defined entity (e.g., “CompanyFinancial”) that includes the appropriate components such as ticker, num_employees, market_cap, and so forth, and submit an appropriate query:” and Para. [0026] discloses “If one of the entity components, such as the number of employees, is not available (or remains unknown) from one data source, the translation mechanism may instruct connectivity software running at another external data source to execute a different native function in order to access the unknown entity component” and Para. [0027] discloses “After the translation mechanism initiates the function call or query, the external data source returns data matching such criteria. Because the data is arranged in accordance with a native format, the translation mechanism converts the data into compatible table data.” (querying external source to retrieve data))
and expand the personal knowledge base, based on the received additional knowledge information.  (Bice, Para. [0027] discloses “After the translation mechanism initiates the function call or query, the external data source returns data matching such criteria. Because the data is arranged in accordance with a native format, the translation mechanism converts the data into compatible table data.” (using the new returned data))

As per claim 6, Bice as shown above teaches the electronic device of claim 1, Bice further teaches:
	wherein the first text is not defined in a dictionary and is personally used by a user using the electronic device, and wherein the second text corresponds to the first text, and is defined in the dictionary. (Bice, Para. [0027] discloses “Because an external data source may utilize a unique or proprietary protocol (e.g., Application Programming Interface (API)) to communicate data, a translation mechanism accesses configuration data (e.g., maintained in a directory) to configure a function call or remote query that is compatible with such a protocol.” And Para. [0033] discloses “For example, the directory 112 has entries for each external data source 110 1-110 n, with each entry defining a protocol for communicating data with the external data source including native function calls, data formats, billing procedures, security credentials and/or the like.” (using API to configure queries making them compatible and conforming to a standard))

	As per claim 7, Bice as shown above teaches the electronic device of claim 1, Bice further teaches:
	wherein the second text is determined based on user history information and user preference information that are stored in the personal knowledge base, among a plurality of texts corresponding to the first text. (Bice, Para. [0035] discloses “For example, the policy 114 may include preferences associated with selecting the appropriate external data source… the policy 114 may assign a high priority to a specific data source. Unless a value for an entity component cannot be retrieved or computed, the enrichment server 104 uses that specific data source to access data for enriching the database query response.” (Using user history preferences to tailor the translated query))

	As per claim 9, Bice as shown above teaches the electronic device of claim 1, Bice further teaches wherein the processor is further configured to execute the at least one instruction to:
	generate a search keyword, using the second text to which the first text is changed; (Bice, Para. [0026] discloses “If one of the entity components, such as the number of employees, is not available (or remains unknown) from one data source, the translation mechanism may instruct connectivity software running at another external data source to execute a different native function in order to access the unknown entity component. Hence, the translation mechanism replaces the need for one or more data separate providers to communicate with each type of external data source.” (generating translated query))
control to transmit the generated search keyword to the external server; (Bice, Para. [0026] discloses “If one of the entity components, such as the number of employees, is not available (or remains unknown) from one data source, the translation mechanism may instruct connectivity software running at another external data source to execute a different native function in order to access the unknown entity component. Hence, the translation mechanism replaces the need for one or more data separate providers to communicate with each type of external data source.” (querying the external data source with the translated query))
 (Bice, Para. [0027] discloses “After the translation mechanism initiates the function call or query, the external data source returns data matching such criteria. Because the data is arranged in accordance with a native format, the translation mechanism converts the data into compatible table data.” (receiving reply from external query))

	As per claim 10, Bice as shown above teaches the electronic device of claim 9, Bice further teaches:
	wherein the processor is further configured to execute the at least one instruction to update the personal knowledge base, based on the received response to the transmitted search keyword  (Bice, Para. [0027] discloses “After the translation mechanism initiates the function call or query, the external data source returns data matching such criteria. Because the data is arranged in accordance with a native format, the translation mechanism converts the data into compatible table data.” And Para. [0041] discloses “The internal table may be refreshed automatically on a scheduled basis or the like, e.g., by automatically generating a new query for external data and using the data in the enriched data response to insert the updated data.” (using the received external data and applying it to the current internal data))

	As per claim 11, Bice teaches a controlling method for an electronic device, the method comprising: 
based on receiving a user inquiry, identifying whether a response to the received user inquiry is present in a personal knowledge base included in a memory of the electronic device; (Bice, Para. [0021] discloses “With data enrichment, a user need only specify pre-defined entity (e.g., “CompanyFinancial”) that includes the appropriate components such as ticker, num_employees, market_cap, and so forth, and submit an appropriate query:” and Para. [0026] discloses “If one of the entity components, such as the number of employees, is not available (or remains unknown) from one data source, the translation mechanism may instruct connectivity software running at another external data source to execute a different native function in order to access the unknown entity component” (user providing a SQL query where system determine if it can receive data from an internal source))
based on the response to the received user inquiry being identified to be present in the personal knowledge base, acquiring the response to the received user inquiry, from the personal knowledge base; (Bice, Para. [0032] discloses “The enrichment server 104 may access entity data 108 and verify that each component in the query is available from internal data 109 or via an entity that matches the entity identifier.” (system determining that data to SQL query is available in internal database))
and  55based on the response to the received user inquiry being identified to not be present in the personal knowledge base, changing a first text included in the received user inquiry to a second text, (Bice, Para. [0026] discloses “If one of the entity components, such as the number of employees, is not available (or remains unknown) from one data source, the translation mechanism may instruct connectivity software running at another external data source to execute a different native function in order to access the unknown entity component. Hence, the translation mechanism replaces the need for one or more data separate providers to communicate with each type of external data source.” (system querying an external data source which translates the initial query to be able to query the external source))
and acquiring, from an external server, the response to the received user inquiry, using the second text to which the first text is changed. (Bice, Para. [0027] discloses “After the translation mechanism initiates the function call or query, the external data source returns data matching such criteria. Because the data is arranged in accordance with a native format, the translation mechanism converts the data into compatible table data.” (external source returning with data from the translated SQL query))

As per claim 12, Bice as shown above teaches the controlling method of claim 11, Bice further teaches:
wherein the personal knowledge base is learned based on any one or any combination of user profile information, a user interaction that is input to the electronic device, a user search history, sensing information that is sensed by the electronic device, and user information that is received from an external device. (Bice, Para. [0021] discloses “With data enrichment, a user need only specify pre-defined entity (e.g., “CompanyFinancial”) that includes the appropriate components such as ticker, num_employees, market_cap, and so forth, and submit an appropriate query:” and Para. [0026] discloses “If one of the entity components, such as the number of employees, is not available (or remains unknown) from one data source, the translation mechanism may instruct connectivity software running at another external data source to execute a different native function in order to access the unknown entity component”  (The personal knowledge based being learned via data enrichment based on the user input sent in))

As per claim 13, Bice as shown above teaches the controlling method of claim 12, Bice further teaches:
wherein the personal knowledge base stores one or more objects, a relation among the one or more objects, an attribute of the one or more objects in a format of a table or a graph, and includes data in which a relation or an attribute of the one or more objects is stored in a plurality of formats. (Bice, Para. [0025] discloses “The first line specifies the columns of data to retrieve, of which name and zipcode are available from the enterprise's internal database, while ticker and num_employees are available from an external source (or sources). The second line indicates the table to enrich. The third line is the data enrichment, which specifies the predefined entity “CompanyFinancial” that includes the components for the external data, with the c.name parameter specifying which companies to return external data for, namely those in the “Companies c” table. Note that the user can view the “CompanyFinancial” entity to determine that the needed data columns (ticker and num_employees in this example) will be satisfied by specifying this entity.” (The database contains information such as objects and relationships among the objects in a table format))

	As per claim 15, Bice as shown above teaches the controlling method of claim 12, Bice further teaches further comprising:
ge information that is related to the personal knowledge base, (Bice, Para. [0021] discloses “With data enrichment, a user need only specify pre-defined entity (e.g., “CompanyFinancial”) that includes the appropriate components such as ticker, num_employees, market_cap, and so forth, and submit an appropriate query:” and Para. [0026] discloses “If one of the entity components, such as the number of employees, is not available (or remains unknown) from one data source, the translation mechanism may instruct connectivity software running at another external data source to execute a different native function in order to access the unknown entity component” and Para. [0027] discloses “After the translation mechanism initiates the function call or query, the external data source returns data matching such criteria. Because the data is arranged in accordance with a native format, the translation mechanism converts the data into compatible table data.” (querying external source to retrieve data))
and expand the personal knowledge base, based on the received additional knowledge information.  (Bice, Para. [0027] discloses “After the translation mechanism initiates the function call or query, the external data source returns data matching such criteria. Because the data is arranged in accordance with a native format, the translation mechanism converts the data into compatible table data.” (using the new returned data))

	As per claim 16, Bice as shown above teaches the controlling method of claim 11, Bice further teaches:
(Bice, Para. [0027] discloses “Because an external data source may utilize a unique or proprietary protocol (e.g., Application Programming Interface (API)) to communicate data, a translation mechanism accesses configuration data (e.g., maintained in a directory) to configure a function call or remote query that is compatible with such a protocol.” And Para. [0033] discloses “For example, the directory 112 has entries for each external data source 110 1-110 n, with each entry defining a protocol for communicating data with the external data source including native function calls, data formats, billing procedures, security credentials and/or the like.” (using API to configure queries making them compatible and conforming to a standard))

As per claim 17, Bice as shown above teaches the controlling method of claim 11, Bice further teaches:
wherein the second text is determined based on user history information and user preference information that are stored in the personal knowledge base, among a plurality of texts corresponding to the first text. (Bice, Para. [0035] discloses “For example, the policy 114 may include preferences associated with selecting the appropriate external data source… the policy 114 may assign a high priority to a specific data source. Unless a value for an entity component cannot be retrieved or computed, the enrichment server 104 uses that specific data source to access data for enriching the database query response.” (Using user history preferences to tailor the translated query))

As per claim 19, Bice as shown above teaches the controlling method of claim 11, Bice further teaches further comprising:
 generate a search keyword, using the second text to which the first text is changed; (Bice, Para. [0026] discloses “If one of the entity components, such as the number of employees, is not available (or remains unknown) from one data source, the translation mechanism may instruct connectivity software running at another external data source to execute a different native function in order to access the unknown entity component. Hence, the translation mechanism replaces the need for one or more data separate providers to communicate with each type of external data source.” (generating translated query))
control to transmit the generated search keyword to the external server; (Bice, Para. [0026] discloses “If one of the entity components, such as the number of employees, is not available (or remains unknown) from one data source, the translation mechanism may instruct connectivity software running at another external data source to execute a different native function in order to access the unknown entity component. Hence, the translation mechanism replaces the need for one or more data separate providers to communicate with each type of external data source.” (querying the external data source with the translated query))
and receive, from the external server, a response to the transmitted search keyword. (Bice, Para. [0027] discloses “After the translation mechanism initiates the function call or query, the external data source returns data matching such criteria. Because the data is arranged in accordance with a native format, the translation mechanism converts the data into compatible table data.” (receiving reply from external query))

As per claim 19, Bice as shown above teaches the controlling method of claim 19, Bice further teaches further comprising:
	updating the personal knowledge base, based on the received response to the transmitted search keyword  (Bice, Para. [0027] discloses “After the translation mechanism initiates the function call or query, the external data source returns data matching such criteria. Because the data is arranged in accordance with a native format, the translation mechanism converts the data into compatible table data.” And Para. [0041] discloses “The internal table may be refreshed automatically on a scheduled basis or the like, e.g., by automatically generating a new query for external data and using the data in the enriched data response to insert the updated data.” (using the received external data and applying it to the current internal data))
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bice in view of U.S. Pub. No. US 20180114111 A1 to Gill, et al. (hereinafter, “Gill”)
As per claim 4, Bice as shown above teaches the electronic device of claim 2, Bice further teaches:
wherein the processor is further configured to execute the at least one instruction to generate the personal knowledge base by inputting, to [[a learned artificial intelligence (Al) model]], any one or any combination of the user profile information, the user interaction input to the electronic device, the user search history, the sensing information sensed by the electronic device, and the user information received from the external device, to acquire [[a knowledge graph including relation information among knowledge information]], (Bice, Para. [0026] discloses “If one of the entity components, such as the number of employees, is not available (or remains unknown) from one data source, the translation mechanism may instruct connectivity software running at another external data source to execute a different native function in order to access the unknown entity component. Hence, the translation mechanism replaces the need for one or more data separate providers to communicate with each type of external data source.”)
However, Bice fails to explicitly teach:
[[wherein the processor is further configured to execute the at least one instruction to generate the personal knowledge base by inputting, to]] a learned artificial intelligence (Al) [[any one or any combination of the user profile information, the user interaction input to the electronic device, the user search history, the sensing information sensed by the electronic device, and the user information received from the external device, to acquire]] a knowledge graph including relation information among knowledge information
and wherein the learned Al model is an Al algorithm that is learned using any one or any combination of machine learning, neural network, genetic, deep learning, and classification algorithms
However, Gill teaches:
[[wherein the processor is further configured to execute the at least one instruction to generate the personal knowledge base by inputting, to]] a learned artificial intelligence (Al) model, [[any one or any combination of the user profile information, the user interaction input to the electronic device, the user search history, the sensing information sensed by the electronic device, and the user information received from the external device, to acquire]] a knowledge graph including relation information among knowledge information (Gill, Para. [0003] discloses “an artificial intelligence (AI) memory system and/or method that builds and/or utilizes a user centric knowledge graph)
and wherein the learned Al model is an Al algorithm that is learned using any one or any combination of machine learning, neural network, genetic, deep learning, and classification algorithms (Gill, Para. [0065] discloses “In some aspects, the reasoning system 120 utilizes machine learning techniques and/or statistical modeling techniques to create the user centric memory graph.”)


As per claim 12, Bice as shown above teaches the controlling method of 12, Bice further teaches:
generating the personal knowledge base by inputting, to [[a learned artificial intelligence (Al) model]], any one or any combination of the user profile information, the user interaction input to the electronic device, the user search history, the sensing information sensed by the electronic device, and the user information received from the external device, to acquire [[a knowledge graph including relation information among knowledge information]], (Bice, Para. [0026] discloses “If one of the entity components, such as the number of employees, is not available (or remains unknown) from one data source, the translation mechanism may instruct connectivity software running at another external data source to execute a different native function in order to access the unknown entity component. Hence, the translation mechanism replaces the need for one or more data separate providers to communicate with each type of external data source.”)
However, Bice fails to explicitly teach:
[[wherein the processor is further configured to execute the at least one instruction to generate the personal knowledge base by inputting, to]] a learned artificial intelligence (Al) model, [[any one or any combination of the user profile information, the user interaction input to the electronic device, the user search history, the sensing information sensed by the electronic device, and the user information received from the external device, to acquire]] a knowledge graph including relation information among knowledge information
and wherein the learned Al model is an Al algorithm that is learned using any one or any combination of machine learning, neural network, genetic, deep learning, and classification algorithms
However, Gill teaches:
[[generating the personal knowledge base by inputting, to]] a learned artificial intelligence (Al) model, [[any one or any combination of the user profile information, the user interaction input to the electronic device, the user search history, the sensing information sensed by the electronic device, and the user information received from the external device, to acquire]] a knowledge graph including relation information among knowledge information (Gill, Para. [0003] discloses “an artificial intelligence (AI) memory system and/or method that builds and/or utilizes a user centric knowledge graph)
and wherein the learned Al model is an Al algorithm that is learned using any one or any combination of machine learning, neural network, genetic, deep learning, and classification algorithms (Gill, Para. [0065] discloses “In some aspects, the reasoning system 120 utilizes machine learning techniques and/or statistical modeling techniques to create the user centric memory graph.”)
.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bice in view of “Are you sure? How to write a confirmation dialog” to AItman (hereinafter, “Aitman”)
As per claim 8, Bice as shown above teaches the electronic device of claim 1, Bice further teaches:
wherein the processor is further configured to execute the least one instruction to control to [[output a message for confirming]] the user inquiry in which the first text is changed to the second text (Bice, Para. [0026] discloses “If one of the entity components, such as the number of employees, is not available (or remains unknown) from one data source, the translation mechanism may instruct connectivity software running at another external data source to execute a different native function in order to access the unknown entity component. Hence, the translation mechanism replaces the need for one or more data separate providers to communicate with each type of external data source.”)
However, Bice fails to explicitly teach:
[[wherein the processor is further configured to execute the least one instruction to control to]] output a message for confirming [[the user inquiry in which the first text is changed to the second text]]
However, Aitmen teaches:
[[wherein the processor is further configured to execute the least one instruction to control to]] output a message for confirming [[the user inquiry in which the first text is changed to the second text]] (Aitman, 2nd Para. under 1st Image discloses “Confirmation dialogs can be useful, in situations when a user chooses to do something that has bad or unexpected consequences. They aim to make sure that the user knows what they’re getting themselves into - or out of.“)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify query system as disclosed by Bice to use confirmation messages as disclosed by Aitman. The combination would have been obvious because a person of ordinary skill in the art would be motivated to enhance user experience through which a user can fully understand what a system is doing with their input.

As per claim 18, Bice as shown above teaches the controlling method of claim 11, Bice further teaches:
[[outputting a message for confirming]] the user inquiry in which the first text is changed to the second text (Bice, Para. [0026] discloses “If one of the entity components, such as the number of employees, is not available (or remains unknown) from one data source, the translation mechanism may instruct connectivity software running at another external data source to execute a different native function in order to access the unknown entity component. Hence, the translation mechanism replaces the need for one or more data separate providers to communicate with each type of external data source.”)
However, Bice fails to explicitly teach:
[[the user inquiry in which the first text is changed to the second text]]
However, Aitmen teaches:
outputting a message for confirming [[the user inquiry in which the first text is changed to the second text]] (Aitman, 2nd Para. under 1st Image discloses “Confirmation dialogs can be useful, in situations when a user chooses to do something that has bad or unexpected consequences. They aim to make sure that the user knows what they’re getting themselves into - or out of.“)
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bice with the teachings of Aitman for at least the same reasons as discussed above in claim 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oliner, et al. (U.S. Pub. No. US 20180032861 A1) discloses a system which transforms an initial query which is used to search an external data system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA RAZZAQ MUGHAL whose telephone number is (571)272-8833. The examiner can normally be reached M-TR 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.R.M./Examiner, Art Unit 2123                                                                                                                                                                                                        
/NICHOLAS KLICOS/Primary Examiner, Art Unit 2145